DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 9/26/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-22, 42-48, 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) in view of Katsumata (US 7,130,120) (both of record).
Consider claim 17, Georgiou et al. discloses (e.g. figure 6)
a spatial light modulator (SLM) (12’, image forming optic, e.g. LCOS SLM); and
a medium (58a-58N, volume hologram Bragg grating) having volume holograms configured to diffract incident light toward the SLM (see figure 6, the light forms an angle with the surface normal of the SLM) [0033-0035]. 
However, Georgiou does  not explicitly disclose a polarizer or that the medium is configured to reflect s- polarized light towards the SLM, the SLM is configured to transform the s-polarized to p-polarized light and to reflect the p-polarized light towards the medium, and the medium is configured to transmit the p-polarized light and the polarizer is configured to transmit the p-polarized light transmitted by the medium.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose a polarizer (15, diffraction prism functions as a polarizer since it separates s and p-polarized light) and a medium configured to reflect s- polarized light towards the SLM (grating prism reflects s-polarized light towards the liquid crystal panel 16), the SLM is configured to transform the s-polarized to p-polarized light and reflect the p-polarized light towards the medium (the liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a), and the medium is configured to transmit the p-polarized light (reflecting surface 15a transmits the p-polarized light) and the polarizer is configured to transmit the p-polarized light transmitted by the medium (see figure 4, p-polarized light is transmitted through the medium) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Georgiou to include the polarizing, as taught by Katsumata, in order to prevent astigmatic aberration.
Consider claim 18, the modified Georgiou reference discloses a the system further comprises: an additional polarizer (14, pre-polarizing plate), in optical communication with the holographic grating medium, configured to polarize the incident light prior to the incident light being incident upon propagating toward the volume holograms (Georgiou discloses volume holograms, see figure 3 of Katsumata, the pre-polarizer is located before the grating prism) [0033-0035 of Georgiou, col. 5, line 6 to col. 6, line 11 of Katsumata].
Allowable Subject Matter
Claims 11-16, 19,21,22, 42-48, 50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system comprising: a waveguide having first and second substrates, the first substrate having a first planar surface and a second planar surface parallel to the first planar surface, the second substrate having a third planar surface and a fourth planar surface parallel to the third planar surface, and the third planar surface being parallel to the second planar surface; a spatial light modulator (SLM) having a lateral surface parallel to the fourth planar surface; a holographic grating medium interposed between and in contact with the second and third planar surfaces, and a grating structure in the holographic grating medium and configured to diffract incident light toward the SLM about an axis forming an angle with a surface normal of an active area of the SLM,  the prior art fails to teach or reasonably suggest,  that the second substrate is interposed between the holographic grating medium and the SLM, in combination with the other limitations of claim 11.
Claims 12-16, 19, 21-22, 42-48 are dependent on claim 11 and are allowable over the prior art of record for at least the same reason as claim 11.
Claim 50 is allowable over the prior art of record for at least the reason that even though the prior art discloses an electronic device comprising: a waveguide having first and second substrates, the first substrate having a first surface and a second surface parallel to the first surface, the second substrate having a third surface and a fourth surface parallel to the third planar surface, and the third surface being parallel to the second surface; a spatial light modulator (SLM) having a lateral surface parallel to the fourth surface; a diffractive grating in the medium and configured to diffract incident light toward the SLM,  the prior art fails to teach or reasonably suggest,  a medium interposed between and in contact with the second and third surfaces, wherein the second substrate is interposed between the medium and the SLM, in combination with the other limitations of claim 50.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872